United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2593
                                   ___________

Chee Chee J. Greene,                    *
                                        *
             Petitioner,                *
                                        * Petition for Review of
      v.                                * an Order of the Board
                                        * of Immigration Appeals.
Michael B. Mukasey,1                    *
Attorney General of the                 * [UNPUBLISHED]
United States of America,               *
                                        *
             Respondent.                *
                                   ___________

                             Submitted: November 28, 2007
                                Filed: December 18, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Liberian citizen Chee Chee Greene petitions for review of an order of the Board
of Immigration Appeals (BIA) which affirmed an Immigration Judge’s (IJ’s) denial
of asylum, withholding of removal, and relief under the Convention Against Torture
(CAT). We deny the petition.



      1
       Michael B. Mukasey, now Attorney General of the United States, is substituted
as respondent pursuant to Federal Rule of Appellate Procedure 43(c).
        We lack jurisdiction to review the determination that Greene’s asylum
application was barred as untimely filed. See 8 U.S.C. § 1158(a)(3); Ngure v.
Ashcroft, 367 F.3d 975, 988-89 (8th Cir. 2004). With respect to Greene’s other
requests for relief, we conclude that the denials of withholding of removal and CAT
relief are supported by substantial evidence in the record. See Mouawad v. Gonzales,
485 F.3d 405, 411-13 (8th Cir. 2007) (standard of review; withholding of removal
requires showing of clear probability of persecution; CAT relief requires showing that
it is more likely than not that alien would be tortured if removed to proposed country).
Greene testified that she never suffered harm in Liberia; she did not establish that
anyone in Liberia was currently looking for her; and her claim of feared persecution,
on account of a 1990 accusation against her mother and the involvement of her
stepfather in a democratic party, was speculative. See Huang v. INS, 421 F.3d 125,
129 (2d Cir. 2005) (per curiam) (in absence of solid support in record for alien’s
assertion that he would be persecuted, his fear was “speculative at best”); see also
Momoh v. Att’y Gen. of U.S., 190 Fed. Appx. 159, 162-63 (3d Cir. 2006)
(unpublished opinion) (noting changed country conditions in Liberia).

      Accordingly, we deny the petition.
                     ______________________________




                                          -2-